Citation Nr: 1203698	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  07-07 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial increased rating for tinea unguium and varicose veins of the left lower extremity, rated as 20 percent disabling prior to September 23, 2004.  

2.  Entitlement to an initial increased rating for tinea unguium and varicose veins of the left lower extremity, rated as 40 percent disabling since September 23, 2004.  

3.  Entitlement to an initial increased rating for neuropathy of the left lower extremity, rated as 10 percent disabling, prior to November 5, 2009.  

4.  Entitlement to an initial increased rating for neuropathy of the left lower extremity, rated as 40 percent disabling, since November 5, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to November 1952.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).  Specifically, implementing a January 2006 Board decision, the RO issued a February 2006 rating decision that granted service connection for a left leg disorder, tinea unguium and varicose veins (residuals of frostbite/cold injury).  A 20 percent rating was assigned effective from September 23, 1997, the date of the claim.  The RO also assigned a separate 10 percent rating for peripheral neuropathy of the left lower extremity (a residual of frostbite), effective September 6, 2000, the date of an EMG and nerve conduction study showing peripheral neuropathy.  The Veteran disagreed with the ratings awarded; and, the current appeal ensued.  

By rating decision of April 2008, the rating for left leg disorder, tinea unguium and varicose veins, residuals of frostbite was increased to 40 percent, effective September 23, 2004.  

By rating decision of March 2010, the rating for neuropathy of the left lower leg, was increased to 40 percent, effective November 9, 2009.  

The Board remanded the instant claims in an October 2010 Remand decision.  

In an April 2010 statement, the Veteran requested entitlement to a total rating based upon individual unemployability (TDIU).  This issue was referred to the RO in October 2010.  It appears that it still has not been adjudicated by the RO and the Board does not have jurisdiction over it at this time.  It is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  From September 23, 1997 to July 23, 2004, the Veteran's tinea unguium and varicose veins of the left lower extremity, residuals of frostbite, was productive of no more than persistent moderate swelling, tenderness redness, etc., unilateral; however, loss of toes or parts, and persistent, severe symptoms; arthralgia or other pain, numbness or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions or osteoarthritis); varicose veins resulting in severe superficial varicose veins above and below the knee, with varicosities of the long saphenous, ranging over 2 cm in diameter with marked distortion and sacculation with edema and episodes of ulceration or persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; or, Raynaud's disease with frequent vasomotor disturbances characterized by blanching, rubor, or cyanosis or characteristic attacks occurring at least daily was not been shown.  

2.  From July 23, 2004 to September 23, 2004, the Veteran's tinea unguium and varicose veins of the left lower extremity was productive of pain plus locally impaired sensation (dysesthesias) and color changes (mild hyperchromia); unilateral, severe, superficial varicose veins above and below the knee with involvement of the long saphenous, ranging over 2 cm. in diameter, marked distortion and sacculation with edema and episodes of ulcerations; no involvement of the deep circulation; or varicose veins with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; or frequent vasomotor disturbances characterized by blanching, rubor, or cyanosis, or characteristic attacks occurring at least daily, have not been shown.  

3.  From September 23, 2004 to November 5, 2009, the Veteran's tinea unguium and varicose veins of the left lower extremity was productive of no more than characteristic attacks occurring at least daily; however, multiple painful, ulcerated areas; or two or more digital ulcers, and history of characteristic attacks; pronounced varicose veins, findings of the severe condition with secondary involvement of the deep circulation, as demonstrated by Trendelenburg's and Perthe's tests, with ulceration and pigmentation; or varicose veins with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, have not been shown.  

4.  Since November 5, 2009, the Veteran's tinea unguium and varicose veins of the left lower extremity have been productive of pronounced, unilateral varicose veins, the findings of the severe condition with secondary involvement of the deep circulation, as demonstrated by Trendelenburg's and Perthe's tests, and no more; varicose veins with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, multiple painful, ulcerated areas; two or more digital ulcers and history of characteristic attacks have not been shown.  

5.  From September 6, 2000, to April 21, 2008, neuropathy of the left lower extremity was productive of mild neuropathy.  

6.  As of April 21, 2008, neuropathy of the left lower extremity was productive of moderate neuropathy.  

7.  Since November 5, 2009, neuropathy of the left lower extremity was productive of moderately severe neuropathy; however, severe neuropathy with marked muscular atrophy was not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent from September 23, 1997 to July 23, 2004, for tinea unguium and varicose veins of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7,  4.104 Diagnostic Codes (DCs) 7117, 7120, 7122 (1997, 2011).  

2.  The criteria for an initial rating of 30 percent, and no more, effective July 23, 2004 for tinea unguium and varicose veins of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.7,  4.104 DCs 7117, 7120, 7122 (1997, 2011).  

3.  The criteria for an initial rating in excess of 40 percent, effective from September 23, 2004 for tinea unguium and varicose veins of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.104 DCs 7117, 7120, 7122 (1997, 2011).  

4.  The criteria for an initial rating of 50 percent, and no more, effective November 5, 2009, for tinea unguium and varicose veins of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.7,  4.104 DCs 7117, 7120, 7122 (1997, 2011).  

5.  The criteria for an initial rating in excess of 10 percent from September 6, 2000, to April 21, 2008 for neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.7,  4.124a DC 8520 (2011).  

6.  The criteria for an initial rating of 20 percent and no more, effective April 21, 2008, for neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.7,  4.124a DC 8520 (2011).  

7.  The criteria for an initial rating in excess of 40 percent effective since November 5, 2009 for neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.7,  4.124a DC 8520 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

At the outset, it is important to note that the Veterans Claims Assistance Act of 2000 (VCAA) was not in effect at the onset of these claims.  However, with respect to the claims to be decided within, VA has met all statutory and regulatory notice and the duty to assist provisions.  See 38 U.S.C.A. §  5100, 5102, 5103, 5103A, 5106, 5107, 5126, (West 2002 & Supp.2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As to the issues on appeal, the Board notes that where service connection has been granted and an initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran's service treatment records cannot be located.  However, VA treatment records, and private treatment records are associated with the claims file.  No other evidence was identified in connection with these claims.  

The Veteran underwent VA examinations in December 2002, July 2004, September 2004, January 2005, February 2005, March 2005, April 2008, and November 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Recognition is given to the fact that it appears that the Veteran's claims file was not available for review in connection with the December 2002, July 2004, and November 2009 examinations.  Such is not necessarily fatal in determining the adequacy of a VA examination.  The probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, all of the examinations are found to be thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The Board therefore finds that the examinations were adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board recognizes that the Veteran's last VA cold injury protocol examination is over 2 years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence, much less contention, indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since the November 2009 VA examination was conducted.  

The Board also notes that a Social Security Administration Inquiry Form was associated with his claims folder.  That form indicates, in pertinent part, that the Veteran has been in receipt of Social Security Disability benefits since May 1978.  The Veteran has not stated, nor does the record reflect, that there are any records associated with the Social Security Administration (SSA) that are relative to the issues on appeal.  In fact, any records associated with the Veteran's SSA would be more than 20 years older than the initiation of these claims.  

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  

Here, as discussed, the Veteran has been in receipt of SSA disability benefits since 1978, and any medical evidence associated with the SSA records would be of no relevance in determining the level of disability of the Veteran's disabilities since the initiation of the claim in 1997, more than 20 years later.  The Board, therefore, concludes that the record does not establish a reasonable possibility that the Veteran's SSA records, if there are any, are relevant to this claim.  Neither the Veteran nor his representative argue the contrary.  A Remand is not required for any such records.

The Veteran was also offered a personal hearing before the Board, which was scheduled and that he later cancelled.  He did testify at an April 1999 RO hearing in an attempt to reopen the claims for service connection for residuals of frostbite.  That issue was reopened, granted, and the disabilities arising from his frostbite are now the subject of these issues of initial ratings.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Initial Increased Ratings

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the appeal arises from an initial rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased- rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   When, an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology; such a result would overcompensate him or her for the actual impairment of earning capacity.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet.App. 259 (1994).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

There are few records documenting complaints, treatment, or diagnosis of the Veteran's left lower extremity disability for the period between September 1997 and September 2000.  Notably, a March 1999 VA aid and attendance examination referenced the Veteran's complaints of leg cramps.  There was no evidence of atrophy or contracture.  However, there was some indication that the Veteran had chronic dermatitis of the left lower extremity that was attributed to his in-service history of suffering from frostbite.

In September 2000, the Veteran underwent an EMG and nerve conduction studies with J.N.V.M., MD, to rule out peripheral neuropathy and/or lumbar radiculopathy.  The diagnostic impression was sensory motor peripheral neuropathy, mixed type.  

In December 2002, the Veteran underwent a VA neuropathy examination.  He was evaluated to determine the severity of his peripheral neuropathy.  He complained of numbness of the feet and cramps in the lower extremities.  He also described burning pain in the feet and electrical sensation in the legs to touch.  This is considered dysesthesias.  The specific nerves involved were the peripheral nerves of the lower extremities distally and symmetrically.  The Veteran had weakness of the iliopsoas muscle in a 4/5 rating of the left.  There was no position of a vibratory sense, it was totally abolished.  There was dysesthesias to touch in the lower extremities with feeling of a sensation like electricity.  The rest of the neurological examination was within normal limits.  The left patellar was +1 and the Achilles pulse were absent, bilaterally.  There were also varicosities with venous stasis changes distally in the lower extremities.  The Veteran had a neuritis or neuropathy with evidence of atrophy in the left quadriceps most likely due to disuse than secondary to nerve damage.  The pertinent diagnosis was peripheral neuropathy, clinically, nondiabetic with loss of vibration, position sense, Achilles reflexes, and dysesthesias, etiology unknown.  

In November 2003, the Veteran underwent an EMG and nerve conduction studies with J.A.R.R., MD.  The diagnostic impression was severe unspecified peripheral polyneuropathy, with myopathic changes.  

The Veteran underwent a July 2004 VA general medical examination.  He complained, in part, of frequent falls and cramps in his legs.  Examination showed mild hypochromia in the left foot and the lower extremities due to peripheral vascular insufficiency and marked varicose veins.  Neurological examination showed normal reflexes, coordination, and sensory.  The pertinent diagnoses were peripheral vascular insufficiency of the legs with varicose veins and frostbite of the left foot, by history.  

The Veteran underwent a September 2004 VA cold injury protocol examination.  He gave a history of sustaining cold injury to his left leg while in Korea.  He complained of constant pain and paresthesia in the whole body, but worse in the left leg.  He stated that these symptoms have existed since 1951, basically affecting the distal limb beneath the left knee down to the foot where all of the leg felt numb, cramping, tingling, and painful.  There were no amputations.  The Veteran endorsed symptoms of Raynaud's phenomenon, observing that the nails and the skin turned bluish, cyanotic, and sometimes it was cold with alternating erythema.  He admitted to occasional hyperhidrosis, paresthesias, and numbness of the left leg.  He stated that he had constant pain, 10/10 in intensity, that occurred even at rest and interfered with his sleep.  There was evidence of fungal infection at the toenail.  There were no frostbite scars.  The Veteran stated that he had disturbance of nail growth, but he denied ulcerations or scars.  He related edema, always worse on the left than the right, mainly affecting the ankle.  He also stated that he had skin color changes.  He denied skin thickening or thinning and excessive sweating.  He related cold feeling, numbness, tingling, and burning.  

Physical examination showed the skin on the left lower extremity had evidence of hyperpigmentation at pre-tibial and ankle region.  The left leg had pitting edema, grade 1/2 at the ankle.  The left leg was warm and was the same temperature as the right.  There was slight muscle atrophy, diffusely on the left lower limb.  The skin was moist, the texture was smooth, and there was no ulceration.  There was a drastic decrease in hair loss beneath the level of the left knee.  There was evidence of fungus of the first toenail.  There were no scars observed.  There was evidence of deformed nails, especially in the first toenail where the fungus infection was located.  There was no missing toenail.  Reflexes were 2+ at the patellar reflex and 1+ at the Achillean reflex.  There was a diffusely increased pinprick and some poor proprioception of the left lower extremity.  There was weakness of the left lower extremity with diffuse muscle atrophy, which was a mild atrophy.  The strength was 4/5 at the knee flexors, extensors, and ankle plantar flexors and dorsiflexors.  There was no pes planus and no significant callus.  There was slight pain on manipulation of the left knee.  At the time of the examination, Raynaud's phenomenon was not observed, but the Veteran did report it.  The diagnosis was residuals, frostbite of the left leg, by history.  

The Veteran underwent a January 2005 VA neurology examination.  He complained of paresthesias and numbness in the lower extremities, particularly in the left leg.  A 1990 orthopedic examination showed residual of a frostbite along with peripheral vascular deficit.  No atrophy was described in the lower extremities.  In 2000 and 2003, the Veteran presented evidence of peripheral neuropathy in the lower extremities, electrodiagnostically confirmed.  

Physical examination revealed that there was clinical evidence of peripheral neuropathy of the lower extremities.  There was no hemi or monoparesis, no involuntary movements, or fasciculation except atrophy of the left quadriceps.  

On sensory examination, there was loss of pinprick and touch distally in the lower extremities, as well as loss of vibratory perception.  There were hyperpigmented changes in the lower extremities and swelling of the left leg.  The deep tendinous reflexes were normoactive +2 in the upper extremities and in the patellar region and traces at the Achillean level, bilaterally.  The disability was described as peripheral neuropathy without atrophy.  Each lower extremity was affected.  There was no truncal, gait, or limb ataxia.  The diagnoses were peripheral neuropathy of the lower extremities, electrodiagnostically confirmed and clinically confirmed by neurological examination, based on the history given, and atrophy of the left quadriceps, unrelated to frostbite.  

The Veteran underwent a March 2005 VA skin examination.  He complained of burning and itching in the lower legs and feet for the past 52 years.  He related that he used Clotrimazole solutions 1 percent, twice daily for his toenails and Capsaicin cream .25 percent, twice a day for pain.  Physical examination showed subfungal hyperkeratosis on the first, second, and third toenails of the right foot and the first, third, fourth, and fifth toenails of the left foot.  There were varicose veins on the dorsum of the left foot and on the left lower leg.  There were hypopigmented macular lesions on the left lower leg.  There was some edema around the left ankle, mostly on the left leg.  There was hair loss on the lower extremities, left lower leg more affected than the right.  The diagnoses were tinea unguium and varicose veins.  The examiner stated that the Veteran's skin conditions of tinea unguium and findings on his lower legs were likely to affect his ability to perform his normal daily activities.  

The Veteran underwent an April 2008 VA neurology examination.  He complained that his left leg was weaker than his right leg.  He also complained of numbness, and of receiving trauma frequently to the left leg and not feeling it.  Examination of the left leg revealed 4/5 muscle strength in the anterior tibialis and the extensor hallucis.  Sensory function report revealed no vibration of the left lower extremity. The distal extremity exhibited decreased pain, decreased light touch, and absent position sense.  There was no muscle atrophy.  There were no tremors, ticks or other abnormal movements.  His gait and balance was not normal.  There was no abnormal muscle tone or bulk.  Neuritis was absent.  The diagnosis was left lower extremity neuropathy, residual of frostbite.  It was noted that the Veteran was retired by eligibility of age or duration of work.  His left lower extremity peripheral neuropathy severely affected his chores, exercise, and sports.  Peripheral neuropathy of the left lower extremity had a moderate effect  on shopping, recreation, bathing, and dressing and a mild effect on toileting.  It prevented him from traveling.  

In November 2009, the Veteran underwent a VA cold injury protocol examination.  He complained of left leg pain due to varicose veins and numbness, cramps, and weakness due to frostbite.  There was a history of Raynaud's phenomenon in the digits of his left lower extremity.  The attacks were described as 60 minutes in duration and occurred 4 to 6 times per week.  The symptoms showed color changes of red, white, and blue and also exhibited pain, parasthesias, and numbness.  The attacks were precipitated by exposure to cold, temperature changes, emotional upset, and stress.  There was hyperhydrosis of the left lower extremity.  There was also near constant pain in the left leg, worse at night, worse in cold weather, and worse when walking.  The left leg pain was stabbing and severe.  Tingling in the left foot was severe.  Weakness in the left leg was severe.  Swelling in the feet was severe.  Muscle cramps after use in the feet and legs were severe.  There was itching of the left leg with blister development.  Numbness of the left foot was severe.  The left foot also turned purple in color.  There was recurrent left toenail tinea unguium.  There was thinning of the skin of the left lower extremity and sleep disturbance due to symptoms.  Swelling and pain of the varicose veins was also noted.  The left leg was blotchy brown in color.  The left leg temperature, texture, and moisture was normal.  Hair growth on the left leg was absent.  Knee and ankle jerk was absent, bilaterally.  

Examination revealed 4/5 muscle strength in the left anterior tibialis and the extensor hallucis.  Left posterior  tibial pulse was decreased.  There was no lower left extremity edema, atrophy, amputation or tissue loss.  There were also large, palpable, and visible varicose veins that were severely dilated, tortuous, and sacular with involvement of the deep circulation with a positive Perthe's and Trendelenburg's tests of the left leg.  The left leg was severely tender to palpation.  The diagnoses were left leg disorder, tinea unguium, and varicose veins, residuals of frostbite.  The Veteran was noted to have retired 25 years prior to the examination and he stated that he retired due to neuropathy.  His neuropathy severely affected traveling, feeding, bathing, dressing, toileting, and grooming.  His neuropathy prevented him from performing chores, shopping, exercise, sports, and recreation.  

VA outpatient treatment records from January 2005 to July 2009 were obtained and associated with the claim folder.  In March 2005, the Veteran was seen in the pain clinic complaining of severe neuropathic night pain in both lower extremities.  He also underwent a nerve conduction test in March 2005, which revealed sensorimotor peripheral neuropathy involving the lower extremities.  

In July 2006, the Veteran was seen with complaints of left leg pain, swelling, and varicose veins, treated privately with unknown oral antibiotics.  It was noted that he had a frozen leg from Korea, with chronic pain and hyperpigmentation.  The redness and pain improved after the antibiotics course.  

In October 2006, the Veteran was seen in the general surgery clinic complaining of left leg swelling without evidence of deep vein thrombosis.  The examiner stated that he did not require surgical indication at the moment.  He was instructed to continue treatment for phlebitis by his primary care physician.  He was also instructed to use support stocking and elevate his legs all of the time.  

The Veteran was seen for follow-up evaluation in December 2006.  He was wearing support hose, he had mild edema of the extremities, no ulcers, and exhibited peripheral vascular changes.  In April 2007, he was treated for peripheral vascular disease.  He had good pulses.  In June 2007, it was noted that he was being treated for a fungus of the toenails that was improving.  The toenail was debrided and trimmed.  In January 2008, the nails with the fungus were cut and trimmed.  His left foot was swelling.  In May 2008, it was noted that his peripheral neuropathy was stable without a history of falling after he started using a walker.  In July 2009, he was seen with bilateral lower extremity swelling of 3 to 4 weeks duration.  It was noted in July 2009 that his peripheral neuropathy was improving after surgery and medication.  

In October 2006, a nerve conduction test was performed by R.R.R., MD.  The diagnostic impression was sensory motor peripheral neuropathy, mixed type.  An EMG was not performed at the left lower extremities distal muscles due to a possible cellulitis infection.

Tinea unguium and varicose veins

The Veteran claims that his tinea unguium and varicose veins of the left lower extremity is more severe than currently evaluated.  He complained of pain, swelling, and varicose veins.   

As discussed above, the RO issued a rating decision in February 2006, implementing a January 2006 Board decision, that granted service connection for a left leg disorder, tinea unguium and varicose veins.  A 20 percent rating was awarded, effective September 23, 1997, the date of the claim.  By rating decision of April 2008, the rating for left leg disorder, tinea unguium and a varicose veins, residuals of frostbite was increased to 40 percent, effective September 23, 2004.    

The Veteran's tinea unguium and varicose veins of the left lower extremity, residuals of frostbite, has been evaluated under DC 7122.  By regulatory amendment, effective January 12, 1998, substantive changes were made to that criteria and other relevant codes pertaining to the circulatory system, set forth at 38 C.F.R. § 4.104.    

The Board must consider whether the Veteran is entitled to an initial increased rating based on both the pre-amended and current regulations.  Generally, review of such claims requires application of both the former and the current schedular criteria. See Kuzma v. Principi, 341 F.3d.1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski,  1 Vet.App. 308, 312-13 (1991)); see also  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2011); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  

Prior to January 12, 1998, residuals of frozen feet manifested by mild symptoms, chilblains, warranted a 10 percent rating, either bilateral or unilateral.  Residuals of frozen feet manifested with persistent moderate swelling, tenderness, redness, etc., unilateral, warranted a 20 percent rating, and bilateral, warranted a 30 percent rating.  Residuals of frozen feet manifested by loss of toes, or parts, and persistent severe symptoms, unilateral, warranted a 30 percent rating, and bilateral, warranted a 50 percent rating.  A note followed indicating that with extensive losses, higher ratings may be found warranted by reference to amputation ratings for toes and combination of toes; in the most severe cases, ratings for amputation or loss of use of one or both feet should be considered.  There is no requirement of loss of toes or parts for the persistent moderate or mild under this diagnostic code.  

Other potentially relevant diagnostic codes during this period are those pertaining to the evaluations of varicose veins and Raynaud's disease.  

Prior to January 12, 1998, a 10 percent rating is warranted for bilateral or unilateral varicose veins that are moderate, with varicosities of the superficial veins below the knee, with symptoms of pain or cramping on exertion.  Moderately severe varicose veins involving the superficial veins above and below the knee, with varicosities of the long saphenous, ranging in size from one-to-two centimeters in diameter, with symptoms of pain or cramping on exertion, and no involvement of the deep circulation warrant a 20 percent evaluation for unilateral involvement.  A 40 percent evaluation is warranted for unilateral varicose veins that are severe in degree, involving superficial veins above and below the knee with involvement of the long saphenous, ranging over 2 centimeters in diameter, with marked distortion and sacculation, edema and episodes of ulceration, with no involvement of deep circulation.  A 50 percent rating is warranted for severe unilateral pronounced varicose veins with findings of secondary involvement of the deep circulation as demonstrated by Trendelenburg's and Perthe's tests with ulceration and pigmentation.  38 C.F.R. § 4.104 , Diagnostic Code 7120 (1997). 

Effective prior to January 12, 1998, a 20 percent evaluation is warranted for Raynaud's disease for occasional attacks of blanching or flushing.  A 40 percent evaluation is warranted for frequent vasomotor disturbances characterized by blanching, rubor, and cyanosis.  A 60 percent evaluation is warranted for multiple, painful, ulcerated areas.  A 100 percent evaluation for Raynaud's disease is warranted for a severe form with marked circulatory changes such as to produce total incapacity or to require house or bed confinement.

Effective from January 12, 1998, DC 7122, which was recharacterized as cold injury residuals, provides for a 10 percent rating when there is arthralgia or other pain numbness or cold sensitivity.  A 20 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities  (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 30 percent rating is warrant for cold injury residuals for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, and X-ray abnormalities  (osteoporosis, subarticular punched out lesions, or osteoarthritis).  

Note (1):  Separately evaluate amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, under other diagnostic codes.  Separately evaluate other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc unless they are used to support an evaluation under diagnostic code 7122.  

Note (2):   Evaluate each affected part (e.g., hand, foot, ear nose) separately and combine the ratings in accordance with §§ 4.25 and 4.26.  

Since January 12, 1998, a 10 percent evaluation is assigned for varicose veins that are productive of intermittent edema of the extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent evaluation is warranted for varicose veins with persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent evaluation is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent evaluation is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent evaluation is warranted with the following findings attributed to the effects of varicose veins: massive board-like edema with constant pain at rest.   

Effective from January 12, 1998,  a 10 percent evaluation for Raynaud's syndrome with characteristic attacks occurring one to three times a week.  A 20 percent evaluation is warranted for characteristic attacks occurring four to six times a week.  A 40 percent evaluation is warranted for characteristic attacks at least daily.  A 60 percent evaluation is warranted with two or more digital ulcers and history of characteristic attacks.  A 100 percent evaluation is warranted for Raynaud's syndrome with two or more digital ulcers plus autoamputation of one or more digits and a history of characteristic attacks.

Prior to July 23, 2004, neither the former nor the revised applicable schedular criteria are clearly more favorable to the Veteran's the Veteran's tinea unguium and varicose veins of the left lower extremity, residuals of frostbite claim.  Under both criteria, the Veteran warrants no more than a 20 percent rating for this period of time.  Moreover, no medical evidence related specifically to the former criteria is of record during this appellate period.  There is simply no evidence that the Veteran's left lower extremity disability (residual of frozen feet or cold injury) resulted in loss of toes, or parts, and persistent severe symptoms.  There is also no evidence (new criteria) that the disability caused arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, and X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis), necessary to warrant a 30 percent rating.  Similarly, the criteria to support the assignment of a higher rating for varicose veins or Raynaud's disease was simply not demonstrated during this time period.

Parenthetically, as discussed, the earliest evidence specifically related to this claim during the appellate period is the September 2000 EMG and nerve conduction tests, which is after the date the rating criteria were amended.  There is no prejudice to the Veteran in not remanding the instant claim for evaluation under the old criteria.  Any further development would serve no purpose but to delay the appeal with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993).  

However, based on the medical evidence of record, the Veteran warrants a 30 percent rating for tinea unguium and varicose veins of the left lower extremity, for the period from July 23, 2004, to September 22, 2004.  At all times during this period, there was evidence of pain or numbness as well as dysesthesias to touch in the lower extremities.  Further, on VA examination of July 23, 2004, hyperchromia (color change) was shown.  Based on these findings, the Veteran had pain, locally impaired sensation shown by the dysesthesias, and finally, hyperchromia of the left foot, sufficient to warrant a 30 percent rating.  This provides evidence of pain and two other symptoms, dysesthesias and hyperchromia.  A 30 percent rating is therefore warranted, effective July 23, 2004.  This is the maximum evaluation provided under DC 7122, for cold injury residuals.  

Consideration has therefore been given to whether higher ratings could be assigned under alternate diagnostic codes.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).  Notably, the Veteran has been found to have varicose veins as a result of his cold injury.  He also suffers from Raynaud's phenomenon.  The question of whether a higher rating could be assigned under the appropriate diagnostic codes must be addressed.  Indeed, in its April 2008 decision, the RO assigned a higher (40 percent) rating based on the symptoms related to the Veteran's Raynaud's phenomenon.  Note (1) of DC 7122 provides for separate evaluations for other disabilities that have been diagnosed as a residual of cold injury, unless these other disabilities are used to support an evaluation under DC 7122.  

Consideration was also given to Raynaud's phenomenon for a rating prior to September 23, 2004.  However, none of the medical evidence provided a diagnosis of Raynaud's phenomenon prior to VA examination September 23, 2004.  A higher rating for Raynaud's phenomenon could not be awarded prior to September 23, 2004, when it was first diagnosed.  

Since September 23, 2004, the Veteran's tinea unguium and varicose veins of the left lower extremity has been rated as 40 percent disabling, under DC 7117 for Raynaud's phenomenon.   In order to warrant a 60 percent rating, there must be two or more digital ulcers and history of characteristic attacks.  A 100 percent rating is warranted with two or more digital ulcers plus autoamputation of one or more digits and history of characteristic attacks.  

In this instance, there is no evidence of ulcers of two or more digits necessary, to warrant a 60 percent rating.  Therefore, a rating in excess of 40 percent since September 23, 2004 is not warranted for the Veteran's tinea unguium and varicose veins of the left lower extremity.  

Although the Veteran was diagnosed with varicose veins, there was no symptomatology in any of the examinations prior to September 23, 2004 to describe the Veteran's varicose veins.  A higher rating is not warranted for varicose veins, prior to September 23, 2004.  

Effective from November 9, 2009, the medical evidence reflects the symptomatology productive of a 50 percent rating and no more, for varicose veins under the criteria in effect for varicose veins prior to January 1998.  Such is based on the November 2009 VA examination that showed unilateral pronounced varicose veins with findings of secondary involvement of the deep circulation as demonstrated by Trendelenburg's and Perthe's tests with ulceration and pigmentation.  This is the maximum evaluation provided under DC 7120, for varicose veins for unilateral involvement for the diagnostic code in effect prior to January 1998.  

Consideration is given as to whether a higher rating can be established under DC 7120 for varicose veins, under the criteria in effect since January 12, 1998.  In order to warrant a 60 percent rating for varicose veins, persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, must be shown.  None of these findings relate to the Veteran's varicose veins.  Therefore, an increased initial rating in excess of 50 percent since November 9, 2009, is not warranted under DC 7120.  

It is important to note, that the Board emphasizes that VA regulations specifically prohibit an evaluation of the same disability under various diagnoses, a practice known as "pyramiding." 38 C.F.R. § 4.14 (2011).  In this case, the limitations brought about by the Veteran's tinea unguium and varicose veins of the left lower extremity disability (pain, ulceration, color changes, etc.) are overlapping and are reflective in the symptomatology of his cold injury, varicose, veins and Raynaud's syndrome.  Therefore, the symptomatology reflected in the Veteran's tinea unguium and varicose veins of the left lower extremity disability is contemplated throughout all three diagnostic codes and would be in effect, pyramiding if the Veteran was rated separately under all three diagnostic codes.  He would then be rated twice or more for the same symptomatology; and this would overcompensate his service-connected disability for his actual impairment of earning capacity.  See Esteban.   

Based on the foregoing, the evidence shows a 20 percent rating is warranted from September 23, 1997 to July 23, 2004 for tinea unguium and varicose veins of the left lower extremity (under DC 7122 under both the new and old criteria) and a 30 percent rating, and no more, for tinea unguium and varicose veins of the left lower extremity from July 23, 2004 to September 23, 2004 (under DC 7122 under the new criteria).  Effective September 23, 2004 to November 9, 2009, a rating in excess of  40 percent is not warranted for tinea unguium and varicose veins of the left lower extremity, under DC 7117 (new criteria) for Raynaud's syndrome.  Finally, effective November 9, 2009, based on the Veteran's varicose veins under DC 7120 ( under the old criteria) a 50 percent rating and no more, is warranted for tinea unguium and varicose veins of the left lower extremity.  

Neuropathy of the left lower extremity.  

The Veteran claims that his neuropathy of the left lower extremity is more severe than the evaluations reflect.  

By rating decision of February 2006, a separate rating for peripheral neuropathy of the left lower extremity, as a residual of frostbite was granted, and a 10 percent rating was awarded, effective from September 6, 2000.  By rating decision of March 2010, the Veteran's 10 percent rating for peripheral neuropathy of the left lower extremity, as a residual of frostbite was increased to 40 percent, effective November 5, 2009.  This rating has been in effect since that date.  

Under Diagnostic Code 8520, for the sciatic nerve, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve, a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve, a 40 percent rating is assigned for moderately severe incomplete paralysis, a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy, and an 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.  

For the period prior to April 28, 2008, no more than a 10 percent initial rating for peripheral neuropathy of the left lower extremity is warranted.  The Veteran had 4/5 muscle strength of the iliopsoas muscle.  In July 2004, the neurological examination showed normal reflexes, coordination, and sensory.  Although there was some weakness of the left lower extremity with mild diffuse muscle atrophy noted on examination in September 2004, muscle strength below the knee was described as 4/5.  

In April 2008, the VA neurology examination again showed muscle strength of 4/5.  The sensory function report revealed no vibration of the left lower extremity.  There was however, no muscle atrophy.  It was noted that his neuropathy severely affected his chores, exercise, and sports and had a moderate effect on his activities of daily living, and recreation.  Since a sensory involvement is at the most, moderate in degree, resolving doubt in the Veteran's favor, a 20 percent rating, and no more, is warranted from April 21, 2008, the date of a VA neurology examination.  Moderately severe disablement, necessary for a 40 percent evaluation, is not shown.  It is important to note that he had muscle strength of 4/5 and he was still able to perform many of his activities of daily living, with only moderate disablement noted.  

Since November 5, 2009, the initial rating for the Veteran's peripheral neuropathy warrants no more than a 40 percent evaluation.  Although he indicated that all of his daily activities were either severely affected or prevented due to his peripheral neuropathy, there was no evidence at any time throughout the rating period wherein marked atrophy, necessary for a 60 percent rating, was shown.  

Further Considerations 

The Board has considered the Veteran's statements that his tinea unguium and varicose veins of the left lower extremity and neuropathy of the left lower extremity disabilities are worse than reflected by the current ratings.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his tinea unguium and varicose veins of the left lower extremity and neuropathy of the left lower extremity disabilities- according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's tinea unguium and varicose veins of the left lower extremity and neuropathy of the left lower extremity disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, initial increased evaluations for tinea unguium and varicose veins of the left lower extremity prior to July 23, 2004, since September 2004, and since November 5, 2009 and neuropathy of the left lower extremity prior to April 21, 2008 and since November 5, 2009 are not warranted on a schedular basis.  

The Board has contemplated whether the claims on appeal should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected tinea unguium and varicose veins of the left lower extremity and neuropathy of the left lower extremity disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's service-connected tinea unguium and varicose veins of the left lower extremity and neuropathy of the left lower extremity disabilities are fully addressed by the rating criteria under which these disabilities are rated.  There are no additional symptoms of his service-connected tinea unguium and varicose veins of the left lower extremity and neuropathy of the left lower extremity that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's aforementioned disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected tinea unguium and varicose veins of the left lower extremity and neuropathy of the left lower extremity disabilities for the periods under consideration.  Consequently, the Board concludes that referral of these claims for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

An initial rating in excess of 20 percent from September 23, 1997 to July 23, 2004, for tinea unguium and varicose veins of the left lower extremity, is denied.  

An initial rating for 30 percent, and no more, effective July 23, 2004 for tinea unguium and varicose veins of the left lower extremity, is granted, subject to the law and regulations governing the payment of monetary benefits.  

An initial rating in excess of 40 percent from September 23,  2004 to November 5, 2009 for tinea unguium and varicose veins of the left lower extremity, is denied.  

An initial rating for 50 percent, and no more, effective November 5, 2009, for tinea unguium and varicose veins of the left lower extremity, is granted, subject to the law and regulations governing the payment of monetary benefits.  

An initial rating in excess of 10 percent from September 6, 2000, to April 21, 2008, for neuropathy of the left lower extremity was denied.  

An initial rating for 20 percent, and no more, effective April 21, 2008, for neuropathy of the left lower extremity, is granted, subject to the law and regulations governing the payment of monetary benefits.  

An initial rating in excess of 40 percent since November 5, 2009, for neuropathy of the left lower extremity, is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


